[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT (115)
In this action in which plaintiff seeks to recover for personal injuries, the pleadings having been closed, defendant has moved for summary judgment. The motion for summary judgment is based upon a claim that plaintiff died on February 19, 1989 and that, to the date of the motion no administrator has succeeded deceased a party plaintiff. Defendant relies upon General Statutes 52-599 (b) and the law as set forth in Wadsworth v. Hartford Hospital, 23 Conn. App. 404 (1990).
The motion is predicated upon an assertion of fact; that plaintiff died as claimed. Conn. Practice Bk. 380 requires that such motion for summary judgment be supported by appropriate documents and affidavits. Plaintiff has failed to support its motion as required by the rules and it is impossible for the court to grant the motion without such support.
Accordingly, the motion for summary judgment is denied.
PURTILL, J.